IN THE COMMONWEALTH COURT OF PENNSYLVANIA


PJD Entertainment, Inc., d/b/a           :
Savannah’s on Hanna,                     :
                         Petitioner      :
                                         :
                   v.                    :   No. 751 C.D. 2015
                                         :
Department of Health, Bureau of          :
Health Promotion and Risk                :
Reduction,                               :
                        Respondent       :


                                      ORDER


            AND NOW, this 6th day of April, 2016, IT IS HEREBY
ORDERED that the above-captioned opinion filed January 29, 2016, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                       _____________________________________
                                       BONNIE BRIGANCE LEADBETTER,
                                       Senior Judge